Citation Nr: 1805085	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  10-35 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for a lumbar spine disorder, to include degenerative disc disease, scoliosis, and kyphosis.

2. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to September 1981. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In its March 2016 and March 2017 decisions, the Board remanded the appeal for further development. In November 2015, the Veteran had a hearing before a Veterans Law Judge who has since left the Board. A copy of that transcript is of record. The Veteran responded in the negative to correspondence offering him another hearing; thus, the Board will proceed with adjudication of this appeal.   

The matter of entitlement to a TDIU was raised by the record and by statements made by the Veteran. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability for an initial or increased rating, it is part of the claim for benefits for that underlying disability. Consequently, the matter of entitlement to a TDIU is properly before the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary because the medical opinion obtained pursuant to the Board's May 2017 remand is not adequate. Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board "confers on the veteran as a matter of law, the right to compliance with the remand orders" and that the Board errs when it fails to ensure compliance with the terms of the remand).

Specifically, in the March 2017 remand, the Board requested that the Veteran be afforded a VA examination and that the examiner provide an opinion with a complete rationale as to the presence and severity of any neurological abnormalities of the Veteran's lower extremities, specifically any complaints of numbness and tingling along the left side as addressed in private treatment reports of record. The Veteran was afforded a VA examination in May 2017, but the examiner did not address the private treatment records reflecting neurologic abnormalities or the Veteran's reports of numbness and tingling in his lower extremities in his examination report. Here, the Board is unable to determine whether the examiner actually considered the Veteran's lay statement and treatment records as required by the March 2017 remand. Therefore, an addendum opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the May 2017 VA examination or, if unavailable, to another VA examiner with the necessary medical expertise. The entire claims file must be provided to the examiner, and the report must reflect a review of the entire records was accomplished. If the examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged. Any clinically indicated tests and/or consultations must be performed.

Following a review of the claims file, and physical examination of the Veteran if deemed necessary, the examiner should address:

The presence of any neurological abnormalities of the Veteran's lower extremities associated with his service connected spine disability. The examiner is to identify any symptoms due to any found neurologic disability and describe the nerve(s) affected. 

The examiner must address the Veteran's complaints of numbness and tingling along the left side of his body, particularly in the leg, as well as VA and private treatment records which reflect neurologic abnormalities.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached. If an examiner cannot provide the requested opinion without resorting to speculation, the examiner must provide the reasons why an opinion would require speculation.

2. To help avoid an additional remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, the RO should take the appropriate corrective action, to include scheduling the Veteran for another VA examination if appropriate. Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, readjudicate the claims on appeal. If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond. The claims should be returned to the Board as warranted.



No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the decision made. He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999). It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.  



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  




